Citation Nr: 0610177	
Decision Date: 04/07/06    Archive Date: 04/13/06	

DOCKET NO.  03-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active duty for training from 
March 1967 to July 1967 and active service from February 1970 
to August 1970 appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed November 1987 rating decision continued the 
denial of service connection for hearing loss on the basis 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  

2.  The evidence associated with the claims file subsequent 
to the November 1987 rating decision, by itself, or in 
conjunction with the previously considered evidence, does not 
relate to an established fact necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The November 1987 rating decision, which continued the 
denial of service connection for hearing loss, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received subsequent to the RO's 
November 1987 rating decision is not new and material, and 
the claim for service connection for hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in April 2002.  While this notice does not 
provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms the 
RO's denial of service connection, the veteran is not 
prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.

The veteran essentially contends that he has hearing loss 
that is related to service.  More specifically, the veteran 
contends that his hearing loss was manifested during service, 
or in the alternative, that his hearing loss preexisted 
service and was aggravated during service.  In general, 
service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as high frequency sensorineural hearing loss, when the 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, a preexisting injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The veteran's claim for service connection for hearing loss 
was first considered by the RO in a July 1971 rating 
decision.  That rating decision acknowledged the presence of 
a degree of hearing loss on the veteran's service entrance 
physical examination.  That rating decision also noted that a 
VA audiological examination performed in January 1971 
disclosed that hearing for speech was within normal limits 
for both ears and that there was an obvious nonorganic 
hearing loss found.  In denying the veteran's claim the RO 
indicated that an organic high tone bilateral hearing loss 
was not found on the last examination.  The veteran was 
notified of that determination and of his appellate rights by 
way of a letter dated in August 1971.  The veteran did not 
appeal that decision and that decision represents a final 
decision.  

The RO next considered the veteran's claim for service 
connection for hearing loss in a November 1987 rating 
decision.  In that decision the RO determined that the 
evidence submitted did not constitute a factual basis to 
reopen the claim to establish service connection for hearing 
loss and denied the veteran's claim.  The veteran was 
notified of that determination and of his appellate rights.  
The veteran filed a Notice of Disagreement, and a Statement 
of the Case was issued, but a Substantive Appeal was not 
filed by the veteran.  Consequently, the November 1987 rating 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
The Board notes that the veteran and his representative have 
not alleged any clear and unmistakable error in any of the 
prior rating decisions that denied service connection for 
hearing loss.  Rather, they have requested that the 
previously denied claim be reopened on the basis of the 
submission of new and material evidence.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  

The evidence associated with the claims file subsequent to 
the November 1987 rating decision consists of VA outpatient 
treatment records dated between 2000 and 2002.  These records 
show that the veteran was seen for evaluation of hearing aids 
and was provided replacements for old hearing aids.  Also of 
record are statements from the veteran and his representative 
submitted in support of his claim.  

The Board finds that this additional evidence is new, in that 
it was not previously physically of record at the time of the 
November 1987 rating decision.  However, the Board also finds 
that the evidence is not material because none of the 
evidence tends to demonstrate that the veteran has a hearing 
loss that is related to service.  For example, none of this 
evidence tends to demonstrate that either that the veteran's 
hearing loss did not preexist service or that any preexisting 
hearing loss increased in severity during service.  This 
evidence simply documents the presence of a hearing loss of 
such a degree that hearing aids were required.  It in no way 
suggests that the veteran has a hearing loss that is in any 
way related to service.  Thus, this evidence does not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that new and material evidence 
has not been submitted to reopen the previously denied claim.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for hearing loss remains denied.  



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


